 


 HR 1171 ENR: Formerly Owned Resources for Veterans to Express Thanks for Service Act of 2013
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
One Hundred Thirteenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and thirteen 
H. R. 1171 
 
AN ACT 
To amend title 40, United States Code, to improve veterans service organizations access to Federal surplus personal property. 
 
 
1.Short titleThis Act may be cited as the Formerly Owned Resources for Veterans to Express Thanks for Service Act of 2013 or the FOR VETS Act of 2013.  
2.Veterans access to Federal excess and surplus personal propertySection 549(c)(3) of title 40, United States Code, is amended— 
(1)in subparagraph (A), by striking or at the end;  
(2)in subparagraph (B)— 
(A)in clause (viii), by adding or at the end; and  
(B)by striking clause (x); and  
(3)by adding at the end the following: 
 
(C)for purposes of providing services to veterans (as defined in section 101 of title 38), to an organization whose— 
(i)membership comprises substantially veterans; and  
(ii)representatives are recognized by the Secretary of Veterans Affairs under section 5902 of title 38. .  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
